Citation Nr: 1809168	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bipolar disorder, to include as secondary to PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1964 to October 1968. 

The Veteran passed away in December 2016; the cause of death was reported as a myocardial infraction, not related to military service.  The appellant is the Veteran's son.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.  

The Board remanded the appeal in January 2015 for further evidentiary development.  

In February 2017, the appellant submitted a Request for Substitution of Claimant Upon Death of Claimant.  In March 2017, the Board dismissed the appeal as a result of the Veteran's December 2016 death.  In July 2017, the RO determined that the appellant met the basic eligibility criteria for substitution and substituted the appellant for the Veteran in this appeal. 38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. §§ 3.1000, 3.1010 (2017).  Thus, the appeal was continued with the appellant as the substitute claimant.  The Board notes that accrued benefits may be paid to the Veteran's surviving spouse, children, dependent parents, and certain other individuals who incur costs on behalf of the Veteran.  Where the claimant is not a spouse, child, or a dependent parent, the claimant is only entitled to so much of the accrued benefits as are necessary to reimburse him or her for the expense of the Veteran's last illness or burial.  The record reflects that the appellant was already paid burial benefits pursuant to his claim.  See May 1, 2017 RO letter.  The decision herein (as opposed to a dismissal) is rendered assuming the RO's determination that substitution was proper on the basis that the appellant either meets the definition of a "child" under 38 U.S.C. § 101(4)(A) or has claimed reimbursement for the expense of the Veteran's last illness or burial.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran served in the Republic of Vietnam during the Vietnam War era, or was otherwise exposed to an herbicide agent during his period of service.

2.  Diabetes mellitus was not shown in service or within the first post-service year, and no probative and competent evidence has been received which relates diabetes mellitus to the Veteran's period of active service.

3.  The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include PTSD and bipolar disorder had its onset in service or is otherwise due to service.





CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated in active service, including as due to exposure to an herbicide agent. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met. 38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice dated October 2011, November 2011, and May 2012 was sent to the Veteran.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims.  The Board finds that these letters complied with the requirements of 38 U.S.C. § 5103 (a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private medical records, and statements from the Veteran.  The RO also undertook all necessary efforts to confirm whether the Veteran had service in the Republic of Vietnam, or otherwise any in-service exposure to herbicides.  The Veteran had not and the appellant has not identified any outstanding relevant evidence.  Similarly, the Board is unaware of any outstanding evidence.  The Board is thus satisfied that no additional assistance in this regard is required.

Also, prior to the Veteran's death, a VA medical examination was afforded in December 2015 to assess the nature and etiology of an acquired psychiatric disorder, to include PTSD and bipolar disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2015 VA examination report to be thorough and adequate upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided a supporting rationale for the opinion rendered. 

Also, the Board finds substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's pay records were requested, personnel records were obtained, attempts were made to corroborate the alleged in-service stressor, the Veteran's deployment history was verified, and the Veteran was scheduled for appropriate examinations.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c)-(e).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017). 

Generally, in order to prove service connection, a Veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2017). 

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2017).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843  (July 13, 2010), as amended by 75 Fed. Reg. 41092  (July 15, 2010)). The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.  

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d). 

The law also provides that diseases, to include type II diabetes mellitus, associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307 (a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 U.S.C. § 1116 (a)(4); 38 § C.F.R. § 3.307 (a)(6)(i).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). 

To warrant service connection based on herbicide exposure, type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service. 38 C.F.R. § 3.307 (a)(6)(ii).

III.  Analysis

Diabetes Mellitus

The Veteran contends that his diabetes mellitus was caused by his exposure to Agent Orange in service after flying numerous missions over Vietnam as a B-52 crew chief and after landing in Da Nang located in Vietnam.  The Board notes at the outset that VA treatment records show that the Veteran has a diagnosis of diabetes mellitus during the appeal period, and has undergone continuous treatment for the condition.  The Veteran testified that he was first diagnosed in 2010.

However, as to the Veteran's exposure to herbicides during service, the greater weight of the evidence is against such a conclusion.  As determined by the Air Force Historical Research Agency, the Veteran did not serve in the Republic of Vietnam at any point during his time in service, was never in combat, was not wounded or exposed to herbicides and was not awarded a Purple Heart, or Vietnam Campaign award.  Rather, it was determined that the Veteran served in the Air Force as a Jet Engine Mechanic and that Strategic Air Command personnel who were sent to Andersen AFB, Guam or U-Tapao, Thailand for B-52 support, or any of the other bases to support KC-135s, did not go to Vietnam. There were no B-52 or KC-135s at Da Nang (except one exceptional case where a crippled B-52 landed at Da Nang on 8 July 1967, 9 April 1972 and 14 January 1973 . KC-135s did not land at Da Nang except on 31 May 1967).  Thus, the Air Force Historical Research Agency maintained that this was a rare event to have these aircraft in Vietnam; therefore, there was no reason to send any jet engine mechanic TDY from Ellsworth to support either Arc Light or Young Tiger operations (these operated from Guam, Okinawa, Thailand and Taiwan) to be further sent forward to Da Nang where no SAC aircraft were present.  Thus, despite the Veteran's contentions, the collection of official unit histories could not document the claim of service in Vietnam and exposure to an herbicide agent as presented by the Veteran.  The RO also requested verification of herbicide exposure using PIES (Personnel Information Exchange System) in October 2011 and November 2011.  The National Personnel Records Center responded to the request, stating that there were no records of any such exposure.  The Veteran's entire personnel record was also requested, obtained, and reviewed.  However, these records also show no conclusive proof of exposure to an herbicide agent.

Therefore, without in-country service in the Republic of Vietnam during the Vietnam Era, the Board cannot find that the Veteran was exposed to herbicide agents as specified at 38 C.F.R. § 3.307(a)(6)(i).  Therefore, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to herbicide agents.  See 38 U.S.C. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran is not entitled to a presumption of service connection, he must instead establish that his diabetes mellitus was incurred in or aggravated by active service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (if VA finds a Veteran not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection can be established on an direct basis). 

Service treatment records from the Veteran's service are silent as to a diagnosis of diabetes mellitus or any medical complaints that could be construed as related to such.  In an October 2011 Application for Compensation and Pension, the Veteran indicated that his diabetes began in 1964.  Yet, the Veteran testified that the first evidence of a diagnosis of diabetes mellitus was in 2010, more than 40 years after his military service.  There is no medical evidence or credible persuasive lay evidence that diabetes mellitus manifested within a year of the Veteran's separation from service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service. 

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder and his period of military service.  Such evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service).

To the extent that the Veteran himself believed that there was a nexus between diabetes mellitus and service, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the etiology of diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

For the foregoing reasons, the claim for service connection for diabetes mellitus must be denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Condition - PTSD

The Veteran's service treatment records do not show treatment for or a diagnosis of PTSD.  The enlistment examination, dated in October 1964, showed a normal clinical psychiatric evaluation.  The Veteran's records did not contain a separation examination.

In September 2011, the Veteran filed a claim for PTSD.  In an October 2011 phone call, the Veteran stated that his stressor was related to bombing missions.  In October 2011, a VCAA letter was sent to the Veteran requesting that he complete and return it in support of his PTSD claim.  In November 2011, the Veteran's entire personnel records were requested through PIES.  In December 2011, the Veteran's personnel records were received; the records did not show that the Veteran engaged in combat.

VA Medical Center medical records mention two stressors.  In November 2011, the Veteran was sent a follow-up letter requesting that he clarify the stressor of handling and transporting bodies from Vietnam back to Thailand.  The Veteran was also asked to clarify the stressor of picking up wounded and deceased Veterans from a downed helicopter while in Vietnam.  

The Veteran's personnel records, which include his DD Form 214, reveal his military occupational specialty as being a Jet Engine Mechanic.  The Veteran's records do not contain evidence of any combat decorations.  

VA Medical Center records dated from July 1996 to September 2011 were obtained and associated with the record.  An assessment of PTSD was noted on record dated in October 1999 by a staff psychiatrist.  However, a link to a military stressor was not shown.  

In a July 1996 record, the Veteran revealed that he removed body bags from a C-140 aircraft while stationed in Thailand.  In a VA Medical Center treatment record dated in June 2011, the Veteran revealed that he spent six months in Cam Ranh Bay, Vietnam where he experienced combat and was required to pick up body bags.  In a July 2012 record, a finding of an Axis I diagnosis of chronic PTSD was found; however, a specific in-service stressor was not identified.

In a November 2011 letter, the Veteran was requested to provide information regarding in-service stressors.  In August 2012, a formal finding was issued and noted that there was a lack of information required to verify or corroborate stressors associated with the claim for PTSD.  

The Veteran was afforded a VA examination in December 2015.  He reported that he was exposed to agent orange as a B52 crew chief.  He reported flying 63 missions over Vietnam.  He stated, "I was never on the ground but I flew over it."  Later the Veteran reported having a lot of TDYs that never were put into his STRs.  He reported landing in Cam Rahn Bay due to helicopters "going down and they wanted me to train as a jet engine mechanic because the mechanics were going down to."  When asked if he was exposed to any traumatic events the Veteran reported he saw killings when he was in Da Nang and stated, "I was on TDY and none of that got put into my record."  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria based on the evaluation.  The examiner noted, instead, bipolar disorder and alcohol use disorder.  Upon examination, the Veteran reported that he had been diagnosed with bipolar disorder in the private sector around 1990 and sought treatment on and off within the VA in 1996.  The Veteran had also been diagnosed with PTSD based on his report of military exposure to dead bodies.  At the time of examination, the Veteran reported two stressors: (1) a fall from a building as a civilian while intoxicated and (2) exposure to dead bodies.  The examiner acknowledged that the Veteran had been diagnosed with PTSD based on his report of military (exposure to dead bodies).  Yet, at the time of the December 2015 examination, the Veteran completed the PCL-5 with a total score of 12 - well beyond the cut off for a DSM-5 diagnosis of PTSD.  The Veteran also denied experiencing symptoms of avoidance or Criterion D symptoms in the DSM-5 for PTSD.  

A PTSD diagnosis conforming to the DSM-5 criteria is not otherwise shown by the evidence of record.  To the extent the Veteran was diagnosed with PTSD under DSM-IV, the diagnosis has not been linked to a verified stressor.  The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy." The record reflects that the Veteran was not awarded citations reflective of combat service (or even service in Vietnam), and there is no credible lay evidence that otherwise shows that the Veteran served in combat.  Also, there is no credible evidence of stressors linked to "fear of hostile military or terrorist activity" subject to the relaxed evidentiary standard for establishing the required in-service stressor.  Thus, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressors.  Indeed, the details of the Veteran's claimed stressors have been inconsistent.  The record contains no service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  For these reasons, the elements necessary to establish service connection for PTSD have not been met. 

Acquired Psychiatric Condition - Bipolar Disorder

Again, the Veteran was noted to have been diagnosed with bipolar disorder at the December 2015 examination.  

In the instant case, however, because service connection for PTSD has not been established, the Veteran's claim of service connection for bipolar disorder on a secondary theory of entitlement is not warranted as a matter of law.  This is so because there is no legal basis upon which to award service connection for bipolar disorder that is claimed as secondary to PTSD, a disability that is not service connected. See 38 C.F.R. § 3.310.

As to direct service connection, the Veteran reported being diagnosed with bipolar disorder in 1990.  His STRs are silent for any mental health condition.  Thus, the December 2015 examiner determined that it was less likely than not that the Veteran's bipolar disorder had its onset during active service or was otherwise related to any in-service disease, event, or injury.  The examiner further noted that it was less likely than not that the Veteran's bipolar disorder was caused or aggravated by any other acquired psychiatric disorder.  By way of rationale, the examiner again noted that the Veteran's STRs were silent for any mental health complaints and the Veteran was not diagnosed with his bipolar disorder until 1990, nearly 40 years after service.  

The record is otherwise devoid of evidence to suggest that the Veteran's diagnosed acquired psychiatric condition, to include bipolar disorder is related to military service.  The Veteran also provided no specific information regarding any in-service event as it relates to bipolar disorder.  Even considering in general the Veteran's overall military experience, there is simply no evidence, other than the Veteran's own assertion, that he had a psychiatric disorder that may be related to service.  The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law. See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful. Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm. Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975). The rationale given for this rule is that mental disturbance is easily simulated. The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury. The Board concludes that this rule is compatible with the veterans benefits system. VA regulations already require medical proof that psychoses and PTSD are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed. See 38 C.F.R. §§ 3.304 (f), 3.384, 4.125(a) (2017). Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists, and to its cause. Here, the most probative medical opinion evidence shows that the Veteran does not have a chronic acquired psychiatric disability related to service.

Accordingly, in light of the fact that the Veteran's STRs are silent for psychiatric complaints or treatment, the unconfirmed nature of the Veteran's allegations regarding what he experienced during service, the Board's finding that the Veteran did not serve in Vietnam, and the lack of competent evidence suggesting a link between the Veteran's diagnosed psychiatric disorder and service, there is no basis to establish service connection for a diagnosed acquired psychiatric disorder, as a crucial element of service connection has not been shown.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).


In finding that service connection for the above disabilities is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for bipolar disorder, to include as secondary to an acquired psychiatric disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


